PER CURIAM.
This is an application to remand the case to the District Court for the purpose of consideration of an application for a new trial on the ground of newly discovered evidence. The case was docketed on the notice of appeal but the record has not yet been filed. The ground on which the application is made is that an article appeared in the Atlanta Constitution, of October 14, 1941, which in substance states that John Henry Moore, a Negro, who was granted a parole from a life prison sentence for murder, by the Governor of Georgia, went on trial in the Federal Court charged with supplying dope addicts with narcotics. The application was supported by an affidavit of a juror to the effect that while he first voted for acquittal, he was persuaded by other jurors to change his opinion and voted for conviction; that he did not know at that time about the article in the Atlanta Constitution but while talking to two other jurors, not named, later, he discovered that they had read the article before the rendition of the verdict.
It is settled law that jurors are not allowed to impeach their own verdicts. If there is misconduct of the jury that would be a basis for a new trial the evidence would have to be extrinsic. Furthermore, reading an article in a newspaper, published during the trial, would not affect the verdict and would not be new evidence that would warrant a further delay in the case by remanding it to the District Judge to pass upon the application.
The petition is denied.